Citation Nr: 1013741	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  09-00 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1953 to April 1956.  
He died in mid-2001.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claim so that she is afforded 
every possible consideration. 

The appellant contends that the Veteran had frostbite 
injuries to his right foot in service, which caused a 
melanoma on the right foot, which metastasized to his lung 
and caused his death.  In a September 2006 Request for 
Information needed to Reconstruct Medical Data supplied by 
the appellant, she reported that her husband received 
frostbite while in Korea.

The Veteran's death certificate indicates that he died in 
mid-2001.  The certificate listed his immediate cause of 
death to be cardiac arrest, due to, or as a consequence of, 
metastatic malignant melanoma (lung).

No medical evidence of record indicates that the Veteran had 
frostbite in service, that frostbite could cause a melanoma, 
or that frostbite caused the Veteran's foot melanoma.

The appellant has provided VA with numerous authorizations 
for VA to pursue medical records from the Veteran's private 
examiners.  Private medical records from the Emory Crawford 
Long Hospital and the Emory Clinic have been obtained and 
associated with the claims file.  Additionally, the record 
indicates that the RO properly requested, at least twice, 
medical records from the Kaufmann Clinic and Dr. C., but that 
it received no response in regards to those requests.  

However, the appellant also indicated that Dr. A. K., the 
Kamani Clinic, P.C., 1718 Peachtree St., N.W., Ste. 360, 
Atlanta, GA 30309; (404) 685-8485; and Dr. R., West Paces 
Ferry Hospital, Atlanta, GA, also had medical evidence 
pertinent to her claim, though Dr. R. had retired.  The 
record does not indicate that the records from the Kamani 
Clinic or the West Paces Ferry Hospital have ever been 
requested.  VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

Furthermore, the record indicates that the Veteran's service 
treatment records were associated with the National Archives 
and Records Administration fire.  When, through no fault of 
the appellant, records under the control of the Government 
are unavailable, VA's duty then requires that VA advise the 
appellant of her ability to support her claim by submitting 
alternate sources of evidence, including service medical 
personnel statements, or lay evidence, such as "buddy" 
affidavits or statements.  Dixon v. Derwinski, 3 Vet.App. 
261, 263 (1992).  Washington v. Nicholson, 19 Vet. App. 362 
(2005); Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
Although the appellant has demonstrated actual knowledge of 
the loss of her husband's records, as indicated in her 
January 2009 Appeal To Board Of Veterans' Appeals (VA Form 
9), VA has not advised her of the opportunity to support her 
claim with alternate forms of evidence.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  Expedited 
handling is requested.)

1.  The RO/AMC should provide the 
appellant with proper notice regarding 
her ability to support her claim by 
submitting alternate sources of 
evidence, including service medical 
personnel statements, or lay evidence, 
such as "buddy" affidavits or 
statements

2.  The RO/AMC should attempt to obtain 
and associate with the claims file all 
outstanding records of treatment 
relating to the Veteran.  Specifically, 
the RO/AMC should request records from 
Dr. A. K., The Kamani Clinic, P.C., 
1718 Peachtree St., N.W., Ste. 360, 
Atlanta, GA 30309; (404) 685-8485; and 
Dr. R., West Paces Ferry Hospital, 
Atlanta, GA .

If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, that fact should be documented 
in the claims file, and the appellant 
should be informed in writing.

3.  When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence.  If the 
benefit sought is not granted, the 
appellant should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned 
to the Board for further review.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The 
appellant need take no action until she is so informed.  She 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
